PER CURIAM
In Interstate Roofing, Inc. v. Springville Corp., 220 Or App 671, 188 P3d 359 (2008), we modified on reconsideration, but adhered to, our earlier opinion in Interstate Roofing, Inc. v. Springville Corp., 217 Or App 412, 177 P3d 1 (2008). Springville Corporation now petitions for reconsideration of the modified opinion, noting that a parenthetical statement in the opening paragraph could be seen as inconsistent with the actual outcome of the case as reflected in the last sentence of the opinion: “Springville’s negligence claim was not conclusively resolved until entry of the general judgment.” 220 Or App at 680-81. To clarify, we now modify our modified opinion by deleting the following at 220 Or App at 673:
“(we should have granted the motion in its entirety rather than granting it in part and denying it in part).”
Motion to reconsider granted; opinion modified and adhered to as modified.